Pro Se 1 (Rev. 12/16) Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
      RECEIVED                                                           for the

      FEB 05         2019~                           fMTOflN           District of   i\Jv r'f-A LJJirfll/Nt.
PETER A. MOORE, JR., CLERK                                    Wl6fe.rn Division
 US DISWlCT COURT, EDNC

                                                                           )       Case No.
                                                                           )                      (to be filled in by the Clerk's Office)
                                                                           )
                             Plaintiff(s)                                  )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
                                                                           )
                                                                           )
                                                                                   Jury Trial: (check one)    0'"   Yes 0No

page with the full list ofnames.)                                          )
                                  -v-                                      )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                           )
names of all the defendants cannot fit in the space above, please          )
write "see attached" in the space and attach an additional page            )
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE

 I.        The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                            Page 1 of 5
                        Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 1 of 6
 n~~~~C\"'~~ \
 p~~~~   \
                -S"'-c\i~         -S o~~h ~;             C.°'.\\.owC\..i
                  ~. Gr-e...~~ E ~'-VC\.~S
                  lN ·• \,\ ~ ~""'   ":J)O\,!IVC.. '-\
                 ::J:>i"~-t...'    PCl.\..4-r\C..\C\.. F-ll-ct.w-... WO\.t~o~



)~.\.ion JL
             .:B6 ~. W~\\;o..Th '"DIZ\.n.<...~
                           N cr.\...h. e_C\..ro\;~
                    c\.   D• "'~''(.,
                                    Fb...+r-,c\c:,._ EJ\"L"       w~-\-~
                           Nor.+h. <!.Aro\:"'- C\.




                          Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 2 of 6
Pro Se I (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                                              R,9'.\~, ~"'   "\ w~\£_~ ~O'-A.lf".\~
                                State and Zip Code
                                Telephone Number
                                E;.mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                                                                                        '
                                City and County
                                                             EC1i.'l (!,.\A~o~\\-E.- 1 e. ~1l'\n\o"L..r\c..~~
                                 State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                 Street Address
                                City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                                             J) i   ni\'(_   1   iJq.,_,~r\ ~\ ~. J;. \ \ ~ ~~

                                Street Address               S-Jg_     &he..o~          CS\-~
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                                                Page2 of 5

                        Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 3 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What ~h~asis for federal court jurisdiction? (check all that apply)
                  Lkdfederal question                              Oniversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      cl! u.s~            1~~\ J ~'5"0 ~-3b~ 1 d.5-\ .. ~oa, \-'30~ -llo CJ.S C,o~~                                   4,0.,



          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)   ::D ~ 0   o.\ 1   S.o..~\.I
                                                                   ""=~'--"-'°(S~-....,__,,_-'"=......,."""""~,~~~~~~~
                                                                                                                         , is a citizen of the
                                           State of (name)    f\l.o ~        ~~\. oa.
                                                                                          '

                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                         , is incorporated
                                                                   ~~~~~~~~~~~~~~~~~




                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)     -::So ~._-y'h_ N. t.""-'\\c...w''1,             . , is a citizen of
                                           the State of (name)      N0 ~ ~r~,,lfiS                                  Or is a citizen of
                                           (foreign nation)


                                                                                                                                     Page 3 of 5

                           Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 4 of 6
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.              If the defendant is a corporation
                                                 The defendant, (name)        B., f..'l,re.%%.   E~wos \.,s             , is incorporated under
                                                 the laws of the State of (name)     I\.)~"=.~ t_~,0\~DC\                         , and has its
                                                 principal place of business in the State of (name)      N0 rih {!_G\A"O\; 0      q

                                                 Or is incorporated under the laws of (foreign nation)
                                                 and has its principal place of business in (name)

                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy 6L.00 1 ooo., bb

                                  The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                  stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly a~ possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, numbe~ each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if n~eded.
            5°"~ 6. °'-\.\.cr~4 .C.; \.q_, ~ t~k.\~ PC\."'\<..~~U[ ~4.~~ ~ ML.c..~'\)..it.
             ~
             I • .._(:>~     1'\'\.0r\.~
                                                    ~--\.-~
                                                   o-
                                                      ~
                                                   "r\rOIY'
                                                              t.~'-.Cl\.'WQ.\.Il ~n.'(..o.¢ '""-:.~ .C\.~
                                                                  1l
                                                              n"\-....                                  .
                                                                                                          ~~~
                                                                                                           .
                                                                                                              n.o-4-hr~,
                                                                                                                 ~
             to h-c...\~, .s-.;.~ ct..~ocn-.u.i ..\.~ w'•'"'- ~~w -t~ .QA.~12..1 ~c..~~"L =f" e.._~~~,
                          .                 l ~                  \\·       ~'"'"1 \A!>C&.S hA.>M. C..11'. ~     '"' (I
                 ~ w~ h"'L w~~ ~o~.. M.«". ~. .~~
              171\.                                                                    ~         \ ~+ 0\A.(°' ync.bl l"t,
              w·.~ """-'\ '-"i.~'L W"'I.°' ~~"- \'~'\!"' ~c.'b~d,. rM"l....S:Cr h;,~ 4     W<ll. • 0 .



IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. i Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitlec;I to actual or
                                                                                                                              1
           punitive money damages.
            -r~ \l-e-. ~o~ a.... '{"'CL..~r-~ now %cvt V"'-i hDYn.~ ·h~5
             b ~"t,.t'\ ~\(~II"'\. ~ YY'"'--,. ::C.4- vv~.'.> q_ ~'~°'\\o~ .\ ~~s e.."'-q,r<\~ ..
             \'hlft," .so~"l.. ~~ r~i"~4\ LO"°
                                                                         \.     ~ 0, . :°6~ "'"l... !t\,"l..~~ ~bl!"'"~ ""'-bit'\
                                                                                           ~"'
                                                                                                                                             4
                                                                                                                                 ..\.Cll.~ (~\o\~)
                                                                                                                                                  ~
                il '
                rlA..'f=   \"\"\.\R..__
                                          1-..      ''   •
                                          r..JC\.C-f...... • "-
                                                                  "      ·\
                                                                  'l...owr-T,
                                                                                "'f1vt... i\)\o~1.\<€... hoM"l...'-"\W' oe../\_~                l
                                                                                                                                    .., ·,~ \\~~~
                                                                                      ~          1h~ 'M.oVJ~ ~ in.oni.-..
                 \ol{ ~"L ct.~+ (;\,V\..~ ~~or<.\.]          ~     ~\ ct-~11"'1J>\."""(                                           u1    Page 4 of 5
                 wi~ 'i)'N\,\/ ,.. ·~· 6_,~~\. bc:Jc."'~ ~ ~~\.fl.\  ~
                    Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 5 of 6
                 c\~ ~ ~o~.q,_uo~..
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
     :I. So~~\\. +hNt '~007b00°t>"D tv~ll C!\'\:)'(.._ 4!1\;-:i diS4.<\0l-e_ vae..~
     °'- ho"O\.J...... ~ 6~"l.... f"L~ o~ VV'\"6'\.~~ M~ M.o\.J;\-t_ hC»Y\~ h"'"'-t.. h.'-d 3
      d_;~e,,r~ i o'°l..r\.. ~ pcrwo.'i. ~ ,~ ~Ul"\ s-<.te> ~~~".\.N..-e. ~ LA<i»+ -n' ~~. '7n..JL f ':i ttJ
       i'lWm.-~ Y\~>L-r e....h.Cw\.~<... •. -R;'lhi ~re.\~ ~ ~f'4.~.



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:              :J./0£-/ 2..0 lq



                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 5 of 5

                        Case 5:19-cv-00032-D Document 7 Filed 04/24/19 Page 6 of 6
